It gives 
me pleasure, at the outset of my statement, to congratulate you warmly on 
behalf of the Mauritanian delegation on your unanimous election to the 
presidency of our Assembly. We are confident that your ability, political 
experience and diplomatic skills will enable you to guide this session to its 
desired goals. 
We should like to extend our thanks also to your predecessor. 
Ambassador Samir Shihabi, the Ambassador of the Kingdom of Saudi Arabia, for 
the judicious manner in which he conducted the work of the past session. 
I should also like to take this opportunity to extend to 
Mr. Boutros Boutros-Ghali our warmest congratulations on the occasion of his 
election to the post of Secretary-General of our Organization. We should like 
to pay tribute to his efficiency and the positive results he has been able to 
achieve in the short period he has spent in office. I should like to reaffirm 
to him our full readiness to work with him in any way that would contribute to 
the performance of his tasks. 

At a time when the universal character of our Organization becomes more 
and more pronounced through the accession of new States to its membership, I 
cannot but seize this opportunity to extend to those new Members our 
congratulations on their accession and, in welcoming them, express our 
confidence that they will be a new tributary of strength to this Organization. 
The year 1992 will always be a landmark on the road to a new type of 
dialogue-and-cooperation-oriented international relations. This is attested 
to by the high-level international meetings that have been held, and which 
have contributed to the emergence of new patterns of international relations. 
Examples of such meetings were the first summit of the members of the Security 
Council, the Earth Summit in Rio de Janeiro, the Summit of the Organization of 
African Unity (OAU) in Dakar, and the tenth summit of the Non-Aligned Movement 
in Djakarta. 
At the Earth Summit in Rio de Janeiro, it became clear to all that it is 
no longer acceptable that islands of wealth should persist in an ocean of 
poverty and that international problems cannot be solved in the absence of 
sincere and effective cooperation between all peoples. 
In these international conditions of rapid change, the causes of 
democracy and human rights have undergone a marked development and the idea of 
linking social progress to economic development has gained more acceptance. 
This proves that no country or group of countries, no matter how powerful, can 
face up to the challenges of the age on its own, without extensive cooperation 
and consultation. 
However, the concept of cooperation and consultation, between countries, 
even if it has gained acceptance in theory, has yet to be translated into 
actual reality. 

In this context, the Rio de Janeiro Conference was a promising start. 
The decision of the Earth Summit to hold negotiations with the aim of 
developing an international convention on the phenomenon of drought and 
desertification is cause for optimism. It is regrettable, however, that this 
natural disaster has been allocated the smallest share of the resources 
earmarked for the implementation of the environmental programme. 
Mauritania, in which the bane of drought and desertification has become a 
chronic affliction, has formulated a programme of its own for combating 
desertification and correcting the imbalance in its environment. 
Proceeding from our experience in this area, we appreciate the 
difficulties of the countries which suffer from this phenomenon. I should 
like, on this occasion, to declare our solidarity with the peoples of southern 
regions of Africa and the Horn of Africa who are now suffering the effects of 
drought. 
With the ending of the cold war and its ideological conflicts, today's 
world faces no greater challenge than that of development. In past decades, 
the traditional current pattern of development proved to be deficient and 
incapable of achieving its goals. It is generally accepted now that 
alleviating poverty and even attaining a measure of economic well-being are no 
longer sufficient to satisfy the ambitions of mankind for progress. The 
social dimension of the question of development is vital for the happiness of 
mankind. This has proved to be true to such an extent that the advocates of 
absolute liberalism have come to concede that no economic progress can be 
achieved in the absence of a social chapter that would complement it. 
Hence the hope we attach to the planned world summit on social 
development, as such a meeting would highlight the need to link the economic 
and the social in development. 
 
The world economic situation still causes concern. The most telling 
proof of this is that the developing countries, particularly in Africa, still 
face frustrating international conditions that are downright harmful, such as 
protectionism and the burden of foreign debt. 
The economies of developing countries are continuously deteriorating and 
poverty is increasing and spreading. Unless something is done to combat this 
situation, it will become impossible to build a world where stability reigns. 
How can we talk about a new world order while nothing concrete is done to 
eliminate hunger, disease and ignorance? Was it not declared in the 
resolutions of the first summit of the member States of the Security Council 
that peace and prosperity are complementary and that no lasting stability can 
be achieved without real international cooperation to eliminate poverty and to 
achieve a better life for all? 
And yet, there is a better chance for international cooperation because 
of the increasing practice of democracy in the world and increasing economic 
liberalism world wide. In such a context, the United Nations can play a 
principal role, as it is the ideal forum wherein international questions can 
be addressed, as best exemplified by the special session of the General 
Assembly in 1990 and the Rio de Janeiro summit. Those two gatherings have 
demonstrated that it is possible for us to conduct a dialogue between North 
and South and thereby to create a climate that is conducive to the promotion 
of development. 
The reorganization of the United Nations Secretariat will be an 
opportunity to take into account the interests of the majority of the 
inhabitants of the planet who face the challenge of development, and who bear 
the burden of its attendant fierce struggle against backwardness, ignorance 
 
and disease. In such a context, special attention should be paid to Africa. 
Africa is the continent that exerts strenuous efforts in facing up to the 
ravages of natural disasters and, at the same time, in coping with the adverse 
and frustrating international conditions that stifle its growth, such as a 
foreign debt that now exceeds US$ 225 billion. 
 
It has to cope with all this under the crushing impact of the increasing 
depletion of its sources of foreign investment. Therefore, we should provide 
effective support to implement the United Nations Convention on the 
development of Africa in the 1990s. The political support for the Convention 
that was announced by the latest summit in Dakar was a first step in that 
direction. 
Fortunately, the world now witnesses marked progress in the observance of 
human rights. However, and regrettably, there are still dark corners where 
the darkness has not been pierced yet by the ray of light of freedom and 
tolerance. How else could we explain what is taking place today in Bosnia? 
How else could we explain the massacres, the destruction of property, the 
humiliation, and the desecration of sacred shrines? Can there be any hope of 
putting an end to this tragedy without more pressure on Serbia by every 
available legitimate means to force it to comply with the will of the 
international community? Is it not high time for the international community 
to put an end to the threats to peace and the violations of basic human rights 
in all the world's hotbeds of tension? 
The World Conference on Human Rights scheduled for next year should 
provide convincing answers to such questions. For our part, we shall hold on 
to our conviction that the best possible way to ensure respect for human 
rights is to consider them as universal standards that must be applied in all 
cases, to all, without distinction. In other words, we should not confine 
ourselves to condemning repressive practices whenever this serves our 
interests and purposes. We sincerely hope that the future Vienna summit will 
succeed in affirming the purely humane nature of human rights as far away as 
possible from political or ideological considerations. 

While we are concerned about the world economic situation and its effects 
on international relations at the present time, we are hopeful that the 
increasing development of democratic practices will lead to more harmonious 
relations between countries. Mauritanians feel proud of their country's 
contribution in this respect. 
The democratic process which was launched by the Correction Movement on 
12 December 1984, has culminated, this year, in the holding of presidential 
and legislative assembly elections within a context of political pluralism. 
The gradualist approach adopted in achieving this has proved to be the best 
way of avoiding the shocks of sudden change. Municipal elections, in various 
stages, gave the citizen the necessary lessons and sufficient experience to 
acquire a spirit of tolerance, and also tested the electoral machinery. 
The Mauritanian people have voted on a constitution embodying a full 
multiparty system for the first time in the history of the country. This 
constitution, which was voted upon and ratified on 12 July 1991, makes 
provision for all the freedoms that are set out in the Universal Declaration 
of Human Rights. Consequently, it provides an effective basis for the rule of 
law under which every citizen will enjoy freedom and justice. In support of 
this qualitative transition, there has been a general amnesty that covered all 
political crimes and misdemeanours committed since the country became 
independent. We are therefore very happy to state that in our country today 
we do not have a single political prisoner. 
We have passed laws on the freedom of the press and freedom of political 
parties and political assembly which have led to the publication of 
40 independent newspapers and to the establishment of 16 political parties in 
addition to various cultural and scientific organizations. This process has 
 
culminated in three major events: the presidential elections of 
24 January 1992; the elections to the House of Representatives on 6 and 
13 March; and the Senate elections on 3 and 10 April 1992. 
All these elections took place in an atmosphere of freedom, tolerance and 
transparency which enabled everyone to see everything that was going on and to 
monitor it. That this was the case was confirmed by foreign observers who 
monitored the election process. Indeed, as one of those observers said, the 
real winner of the election race was the Mauritanian people. Mauritanians 
have turned their backs on the experience of single-party and non-democratic 
systems, and have chosen pluralism and real democracy, and, thus, have become 
the source of the authority and legality, as President Mo'awia Ould Sidi Ahmed 
al Tayeh remarked in his inaugural address. 
Our struggle is not confined to our efforts to develop democracy. We 
have simultaneously been waging a battle of economic reform, since 1985, by 
means of specific plans and programmes. What is at stake here is raising the 
standard of living of every citizen. Included in this campaign are the 
efforts to eliminate illiteracy by the year 2000 and to enhance the status and 
rights of women. In mentioning these efforts, I should like to extend our 
thanks and gratitude to all the countries and international organizations and 
agencies that have supported our efforts to achieve a better life for our 
citizens. 
There are clear causes for concern in the international arena. However, 
there are also reasons for hope. As the saying goes, life would be hard 
indeed were it not for hope. The Security Council has become more harmonious, 
which has enabled it to play a decisive role in solving international 
disputes. It is no coincidence that we have seen the United Nations achieving 
 
more in the past two years in terms of the number of peace-keeping operations 
than it had been able to achieve over several decades. 
Proceeding from this, can we dream that all the peoples of the world will 
soon get a taste of peace in view of the steps taken to reverse the arms race 
and limit armaments? We now see the parties to conflicts increasingly opting 
for dialogue and reconciliation. This should create a favourable atmosphere 
to end all conflicts. 
Nevertheless, all these shining signs of hope along the path of progress 
will not be enough for the realization of peoples' aspirations for more 
freedom, independence and prosperity unless they go hand in hand with a 
serious commitment to justice. 
 
It would be no exaggeration to cite as an example the case of the 
Palestinian people, who continue to be deprived of their right to 
self-determination and independence while their sole legitimate 
representative, the Palestine Liberation Organization (PLO), continues to be 
excluded and its national uprising is still being repressed. 
Our welcome for the Madrid Conference and the negotiating process that 
emanated from it last autumn stemmed from our hopes for peace in the region. 
However, we make no secret of the fact that we are concerned at the course 
those negotiations are now taking. While the previous Government of Israel 
resorted to stalling and prevarication and had an "anti" position so far as 
any land concessions were concerned, Israel now has an administration that 
claims willingness for dialogue. Therefore, we hope that cooperation between 
this new administration and the peace-loving forces will lead to a 
comprehensive and definitive solution to a problem that has been with us for 
far too long and which has overtaxed a people which wants nothing but to 
achieve its rights to independence and peace. We believe the only solution is 
withdrawal by Israel from all the Arab-occupied territories, foremost among 
which is the Holy City of Al-Quds, adherence by Israel to the agreed 
international obligations and principles and implementation by Israel of the 
resolutions of this Organization. 
While on the subject of the Middle East and the hope that international 
legality may have the upper hand and put an end to the long suffering of the 
peoples of that area, we reaffirm our rejection of any attempt that aims at 
undermining the territorial integrity of Iraq and its independence as well as 
any action that may jeopardize the safety, security or independence of Kuwait. 
 
While we support fully the sisterly country of the United Arab Emirates, 
in its demands regarding its legitimate rights over the island of Abu Mousa, 
we wish to express surprise at the actions of Iran in this respect and call 
upon Iran to deal with this problem in accordance with the agreements between 
the two countries within a context of good-neighbourliness, mutual respect and 
brotherliness. 
The achievement of the unity between the countries of the Arab Maghreb, 
which we have the honour of chairing this year, is a hope that all the peoples 
of the area look forward to in order for them to achieve their aspirations 
after integration, prosperity and development. An important area such as 
this, with more than 60 million inhabitants, coasts from the Mediterranean to 
the Atlantic, rich economic resources and a position that makes it a 
geographic and cultural bridge between Europe and sub-Saharan Africa, should 
get enough support from the United Nations to remove all the obstacles that 
impede its development and progress. 
It is no exaggeration to state that all the Arab Maghreb has been hurt by 
the blockage imposed against Libya. In view of the fact that Libya has 
declared its full readiness to cooperate with the United Nations and in view 
of the constructive proposals contained in the Arab League's decision 5092 of 
12 September 1992, we hope the international community will show understanding 
for this fair position and reach a solution that will satisfy all and spare 
the Maghreb problems it can do without. 
In the Western Sahara, the United Nations, in coordination with the 
Organization of African Unity, continues to deploy efforts which aim at 
overcoming obstacles in the field so that suspicion may not replace the early 
optimism that prevailed in the area in the wake of the signing of the 
cease-fire agreement on 6 September 1991. 
 
We are determined to continue efforts that would lead our Moroccan and 
Sahraoui brethren to a permanent peace that, no doubt, will be a vital factor 
in building the Arab Maghreb. 
The resumption of diplomatic relations between Mauritania and Senegal 
last April, the resumption of daily flights between the two countries and the 
opening of borders indicate the turning of a new leaf in the relations of the 
two countries. The resumption of cooperation between our two peoples is proof 
that the leaders of both countries are determined to put behind them this 
painful era in order for the two countries to focus on winning the battle for 
development. 
The last Nouakchott summit which brought together the leaders of Mali, 
Senegal and Mauritania with the aim of achieving the goals of the organization 
of the investment of the Senegal river, was a model to be followed in the area 
of common African action. 
In South Africa, the road to the establishment of a real non-racial 
democratic system is still full of obstacles despite the progress achieved 
over the past two years. The most dangerous obstacle is the violence that, in 
five years, has claimed the lives of thousands of people. Consequently, the 
international community should remain vigilant until the objectives of the 
United Nations declaration of 14 December 1989 have been achieved in full. 
Despite the tragedies and evils and atrocities that sadden the heart in 
Somalia, there are still hearts that are full of goodness. In this context, 
we must express gratitude to those who have helped Somalia and have made every 
effort to ensure arrival of their humanitarian assistance to it in the face of 
considerable difficulties. To all those I extend the thanks of my country and 
I appeal to our brethren in Somalia to let reason reign, put the national 
interest first and try to resolve their problems democratically, by dialogue. 
 
In Latin America, as in Asia, we have seen how democratic development and 
dialogue have helped to solve many thorny problems and disputes. Two years 
after resolving the question of Nicaragua, peace reigns in El Salvador. 
The most important event in Afghanistan was the accession to power by the 
Mujahideen after a long devastating war. Our recognition of the new 
authorities in Afghanistan was an expression of our satisfaction with this 
development. We hope that Afghanistan, after the return of its sons, will be 
able to overcome factional strife and, thereby, embark on a much needed 
process of national reconstruction. 

We reiterate our support for the Paris Agreements on Cambodia, which 
commit all political factions to work for peace in that country. We regret 
the delay in implementing some of the items of those Agreements, and feel that 
a careful study should be made of the reasons behind such delay with a view to 
determining the type of measures that would enable the United Nations 
Transitional Authority in Cambodia to discharge their task as fully as 
possible. 
There is no doubt that accession by the two Koreas to the membership of 
the United Nations is an event that justifies the hope that Korea will be 
unified eventually by peaceful means, through dialogue and consultation. 
The United Nations stands today at an important crossroads. The 
Organization must regain its prestige in order for it to be able to rise to 
the many challenges posed by the international changes on the horizon. In 
this context, the reorganization of the Secretariat would enable us to find 
the right instrument to face up to those coming challenges in which the 
question of development should be paramount. We have great hopes that this 
new era will create an appropriate atmosphere for new, more equitable and 
democratic international relations. Nothing can help achieve these 
aspirations of all peoples and nations more than justice and democracy. 
